Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of the Marriage of Tonya K.              Appeal from the 102nd District Court of
Smith and Justin Trent Smith and In the                Red River County, Texas (Tr. Ct. No.
Interest of L. S., a Child, Appellant                  CV02390).         Memorandum Opinion
                                                       delivered by Justice Carter, Chief Justice
No. 06-12-00115-CV                                     Morriss and Justice Moseley participating.




       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED JANUARY 18, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk